DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the heat exchanger configured to at least one of cool and heat at least one of the cold fluid, the hot fluid, and the mixed fluid” in claim 1 (Noted the mixed fluid is a mixture of cold fluid and hot fluid, and the mixed fluid is formed downstream of the heat exchanger.  Therefore the heat exchanger cannot heat or cool the mixed fluid.) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “guide strips (89)” and “end face (98)” .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-3 and 16 are objected to because of the following informalities:  
1. In claims 1-3 and 16, examiner recommend changing “guidable” or “guidably” to “moveable” or “moveably”.  
2. In claim 2 line 2, “include” needs to be changed to “includes”.
3. In claim 19 line 3, examiner recommend changing “the two longitudinal ribs” to “the pair of longitudinal ribs”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, second paragraph, the limitation talks about “a mixed fluid provided from at least one of the cold fluid and the hot fluid” (this means the mixed fluid is a result of mixing cold fluid and hot fluid and the cold fluid or hot fluid would be downstream of the heat exchanger).  However in the third paragraph, the limitation says “the heat exchanger configured to at least one of cool and heat at least one of the cold fluid, the hot fluid, and the mixed fluid”).  It’s not clear how the heat exchanger is capable of heating or cooling the mixed fluid when the mixed fluid is formed downstream of the heat exchanger.
Claim 1 recites “at least two of the cold fluid, the hot fluid, and the mixed fluid are mixable via actuation of the at least one second slider.”  The mixed fluid is the result of mixing cold fluid and hot fluid.  It’s not clear as to how a mixed fluid is “mixable” with a cold fluid or a hot fluid.
Claim 4 recites “a forward flow slider”.  It’s not clear as to if the word “forward” refer to location or movement of the slider.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “an upstream flow slider”.
Claim 10 recites “a free circumferential and flat cohesive edge”.  It’s not clear what a free edge is or what a cohesive edge is.
Claim 13 recites “counter-actuation”.  It’s not clear as to what a counter-actuation means (for example, does “counter” means stopping?)
Claim 16 recites “touching and play-free manner”.  It’s not clear what a touching and play-free manner is.
Claim 16 recites “transverse play of the associated slider”.  It’s not clear what a “transverse play” of a slide is. 
Claim 17 recites “counter-actuation”.  It’s not clear as to what a counter-actuation means (for example, does “counter” means stopping?)
Claim 18 recites the limitation "the longitudinal tooth row" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the at least one longitudinal tooth row”.
Claim 20 recites “an externally circumferential free end face”.  It’s not clear what an externally circumferential free end face is (Does the word “externally” mean a different structure?  What does “free” mean?)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Loup (US 20160229258) in view of Nakao (US 20160001630) as evidenced by Nicola (US 20120122387) and Suzuki (US 20150283873).
Regarding claim 1, Loup teaches a ventilation device comprising
a housing (3, fig 1) including a fluid channel system (the components in housing 3);
the fluid channel system including a cold channel (annotated fig 1) for directing a cold fluid flow of a cold fluid (flow or air in the cold channel), a hot channel (annotated fig 1) for directing a hot fluid flow of a hot fluid (flow or air in the hot channel), and a mixed channel (annotated fig 1) for directing a mixed fluid flow of a mixed fluid (flow or air in the mixed channel) provided from at least one of the cold fluid and the hot fluid;
a heat exchanger (47, fig 1) arranged within the fluid channel system “such that a fluid is flushable around the heat exchanger” (this is intended function), the heat exchanger configured to at least one of cool and heat at least one of the cold fluid, the hot fluid, and the mixed fluid;
an arrangement including at least one first flow control device (flap V41) arranged within the fluid channel system upstream of to the heat exchanger (see fig 1) guidable transversely (movement of V41 is in up-down direction while flows are in a horizontal direction in fig 1) with respect to at least one of the cold fluid flow, the hot fluid flow, and the mixed fluid flow;
the slider arrangement further including at least one second flow control device (flap V51) arranged within the fluid channel system downstream of the heat exchanger (see fig 1) and guidable transversely (movement of V51 is in up-down direction while flows are in a horizontal direction in fig 1) with respect to at least one of the cold fluid flow, the hot fluid flow, and the mixed fluid flow;
[AltContent: textbox (Cold channel)][AltContent: arrow]
[AltContent: rect][AltContent: rect][AltContent: textbox (mixed channel)][AltContent: arrow][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    282
    360
    media_image1.png
    Greyscale

[AltContent: textbox (hot channel)][AltContent: textbox (Annotated figure 1)]



wherein the at least one first flow control device and the at least one second flow control device are respectively actuatable in a movement direction oriented transversely (see movement of flaps in fig 1) with respect to at least one of the cold fluid flow, the hot fluid flow, and the mixed fluid flow;
wherein at least one of a volume flow and a mass flow of at least one of the cold fluid flow, the hot fluid flow, and the mixed fluid flow is at least one of controllable and regulatable via actuation of the at least one first slider (the amount of cold flow or hot air flow is controlled by movement of flap V41); and
wherein at least one of a predetermined fluid temperature and a predeterminable fluid temperature of the mixed fluid is settable (mixed fluid temperature is controlled by movement of V51) and at least two of the cold fluid, the hot fluid, and the mixed fluid are mixable via actuation of the at least one second slider (flap V51 control mixing of cold fluid and hot fluid).
Loup fails to teach the arrangement is a slider arrangement, the at least one first flow control device and at least one second flow control device are in form of sliders; the at least one first slider and the at least one second slider are respectively actuatable within a slider movement in a slider movement direction.
Nakao teaches a slider arrangement having at least one first flow control device and at least one second flow control device are in form of sliders (sliding doors 50 and 54); the at least one first slider and the at least one second slider are respectively actuatable within a slider movement in a slider movement direction (the sliders inherently are actuatable/movable in its respective slider movement direction).
It would have been obvious at the time of filing to modify Loup as taught by Nakao by substituting the flaps type of flow control devices with sliders since both flaps and sliders are recognized equivalence for the same purpose (both flap and slider are used to control airflow amount), and selection of any of these known equivalents to control airflow amount would be within the level of ordinary skill in the art.
Regarding claim 2, Loup in view of Nakao teaches the cold channel, the hot channel, and the mixed channel each includes a wall (each channel has its respective wall portion, which are all part of the housing in Loup), and wherein at least one of:
the at least one first slider is guidably arranged at least one of (i) within the cold channel on the wall of the cold channel, (ii) within the hot channel on the wall of the hot channel, and (iii) within the mixed channel on the wall of the mixed channel; and
the at least one second slider is guidably arranged at least one of (i) within the cold channel on the wall of the cold channel, (ii) within the hot channel on the wall of the hot channel, and (iii) within the mixed channel on the wall of the mixed channel. (see Loup fig 1 and annotated fig 1.  V41 is movable in cold channel and V51 is movable in hot channel.  In combination, sliders are movable on the wall of cold channel or hot channel) 
Regarding claim 3, Loup in view of Nakao teaches at least one of the at least one first slider and the at least one second slider is guidably mounted relative to the fluid channel system via a guide arrangement (Nakao grooves 53 and 57, fig 1.  Nakao teaches that sliders are arranged on grooves 53 or 57) arranged on the fluid channel system.
Regarding claim 4, Loup in view of Nakao teaches the at least one first slider is configured as an upstream flow slider (the first slider 50 are upstream/forward of heat exchanger in Nakao) and has a slider body (51, fig 1).
Regarding claim 5, Loup in view of Nakao teaches the slider body of the at least one first slider is composed of at least one of a plastic, a metal material, and a composite material (Nakao [0040] “The plate-like portion 51 is made of resin”.  Nicola [0025] says “plastic resin”.  Therefore, as evidenced by Nicola, resin is a type of plastic.) 
Regarding claim 6, Loup in view of Nakao teaches at least one of:
the slider body of the at least one first slider has one of a square plate-shaped flat configuration and a rectangular plate-shaped flat configuration; and
the slider body of the at least one first slider has at least one of a c-shaped edge and a u-shaped edge (Noted claim limitation requires only one of the condition.  Nakao teaches slider having a C-shaped edge, which is a curved edge of 70A shown in fig 6).
Regarding claim 7, Loup in view of Nakao teaches the slider body of the at least one first slider extends along (i) a first body axis (axis along left-right direction in Nakao fig 6) extending in a longitudinal direction (left-right direction of Nakao fig 6), (ii) a second body axis (axis along up-down direction of Nakao fig 6) extending in a width direction (up-down direction of Nakao fig 6), and (iii) a body vertical axis (axis along front-rear direction of Nakao fig 6) extending in a vertical direction (front-rear direction of Nakao fig 6);
the first body axis and the second body axis are aligned in an angled manner relative to one another (See Nakao fig 6);
the body vertical axis is aligned orthogonally to the first body axis and the second body axis; and the slider body is narrower in the vertical direction than in the longitudinal direction and the width direction (See Nakao fig 6).
Regarding claim 8, Loup in view of Nakao teaches the slider body of the at least one first slider has four margin vertical edges (curved corner 72 in Nakao fig 6.  Noted, Nakao fig 6 shows only one corner of the plate.  Nakao fig 5 shows a side view showing two corners of the plate.  By symmetry, there are another set of two corners no shown in figures.  Therefore there are 4 martin vertical edges or curved corner 72) aligned substantially parallel with respect to the body vertical axis (See Nakao fig 6) and connected with one another via a plurality of margin longitudinal edges (See annotated figure 2.  Noted there is another set of edges no shown completely in figures. Total of 4 edges) aligned substantially parallel to at least one of the first body axis and the second body axis (see Nakao fig 6 and annotated figure 2).
[AltContent: arrow][AltContent: textbox (flat cohesive edge)][AltContent: rect][AltContent: textbox (Margin longitudinal edges)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    365
    588
    media_image2.png
    Greyscale



[AltContent: textbox (Annotated figure 2)]


Regarding claim 9, Loup in view of Nakao teaches two immediately adjacent margin vertical edges of the four margin vertical edges are bent (see Nakao fig 6) with respect to the first body axis and the second body axis such that the slider body of the at least one first slider has, on two sides opposed to one another, a respective arched edge (annotated fig 3.  Noted, by symmetry, there’s another arched edge on the opposite side not shown in figure) “to facilitate at least one of controlling and regulating the at least one of the volume flow and the mass flow” (this is intended function).
Regarding claim 10, Loup in view of Nakao teaches the slider body of the at least one first slider has a free circumferential and flat cohesive edge (annotated figure 2).
[AltContent: textbox (Annotated figure 3)][AltContent: textbox (Arched edge)][AltContent: arrow]
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale






Regarding claim 13, Loup in view of Nakao teaches the slider arrangement includes a pinion shaft (Nakao 52b, fig 1) having a longitudinal axis (the longitudinal axis of shaft into the paper in Nakao fig 1);
the pinion shaft is drivable rotationally about the longitudinal axis in a circumferential direction (clockwise or counterclockwise of Nakao fig 1), and is arranged in a touching manner (see Nakao fig 1)on the at least one first slider for actuating the at least one first slider within the slider movement and;
the slider body of the at least one first slider has an actuation arrangement (Nakao 52a, fig 1) engageable with a counter-actuation arrangement (examiner interpret that counter-actuation meaning engaged arrangement) of the pinion shaft.
Regarding claim 14, Loup in view of Nakao teaches the at least one first slider, within the slider movement, is actuatable to and fro (up and down in Nakao fig 1) between a hot position (when door 50 allows air into the heater 15 in Nakao fig 1), a cold position (when door 50 blocks air into the heater 15 in Nakao fig 1), and at least one intermediate position (shown in Nakao fig 1);
“the at least one first slider when in the hot position, blocks the cold fluid flow of the cold fluid;
the at least one first slider when in the cold position, blocks the hot fluid flow of the hot fluid; and
the at least one first slider, when in the at least one intermediate position, partially blocks the cold fluid flow of the cold fluid and the hot fluid flow of the hot fluid” (Nakao teaches these functional limitations).
Regarding claim 15, Loup in view of Nakao teaches the heat exchanger is configured as one of a heat-generating arrangement configured to emit thermal energy; a cold-generating arrangement configured to receive thermal energy; and a temperature-control arrangement configured to emit and receive thermal energy (the heat exchanger in either reference serves as a heat-generating structure).
Regarding claim 16, Loup in view of Nakao teaches the guide arrangement includes a pair of guide strips (Nakao 53a and 53b, fig 1) arranged opposite one another at least one of on the fluid channel system and on a wall of the fluid channel system (Nakao [0058] “windward-side wall portion 53a... leeward-side wall portion 53b”.  53a and 53b are formed on housing wall), on which opposite edge portions of a circumferential edge of an associated slider of the at least one first slider and the at least one second slider are guidably arranged (see Nakao fig 2-3.  Noted it is obvious that portions 53a and 53b are formed on two sides of the housing to securely hold the sliding door);
the pair of guide strips are each formed by a pair of longitudinal ribs (wall portions 53a and 53b are in form of ribs) each having a respective rib longitudinal axis (the central axis in the thickness of respective wall portions);
the pair of longitudinal ribs are spaced apart from one another transversely, at least partially, with respect to their respective rib longitudinal axis, are aligned parallel to one another with respect to their respective rib longitudinal axis (See Nakao fig 1-3), and are arranged on at least one of the fluid channel system and a wall of the fluid channel system, define a slider edge receiving space (groove 53, Nakao fig 1) for receiving an associated edge portion of the opposite edge portions of the associated slider (See Nakao fig 1); and
at least one edge portion of the opposite edge portions of the associated slider is inserted in a sandwich-like manner between two longitudinal ribs of one of the pairs of longitudinal ribs and into the slider edge receiving space defined therebetween (as evidenced by Suzuki fig 3, groove between two ribs 35 holds slider 30 end portions), and lies in a touching and play-free manner on the two longitudinal ribs (the grooves inherently touch the slider edges at both sides of the housing) blocking transverse play of the associated slider relative to the fluid channel system in a transverse direction to the slider movement direction of the associated slider.
Regarding claim 17, Loup in view of Nakao teaches a slider of the at least one first slider and the at least one second slider includes an actuation arrangement interacting with a counter-actuation arrangement arranged on a pinion shaft (shaft of pinion 52b, Nakao fig 1) for actuating the respective slider within the slider movement;
the actuation arrangement includes at least one longitudinal tooth row (teeth of rack 52a, Nakao fig 1) having a plurality of teeth lined up adjacent to one another in a touching manner in a longitudinal tooth axis (see Nakao fig 1); and
the longitudinal tooth row is arranged at least one of on and in a region of at least one of the circumferential edge and one of the opposite edge portions of the slider and is aligned substantially parallel thereto (See Nakao fig 6, rack 52a is at the circumferential edge).
Regarding claim 21, Loup in view of Nakao teaches the plurality of teeth define a plurality of tooth crests and a plurality of tooth troughs arranged in an alternating manner in a direction of the longitudinal tooth axis (See annotated fig 4 and Nakao fig 1).
[AltContent: arrow][AltContent: textbox (troughs)][AltContent: textbox (crests)][AltContent: textbox (Annotated figure 4)][AltContent: arrow]
    PNG
    media_image4.png
    312
    114
    media_image4.png
    Greyscale


Regarding claim 22, Loup in view of Nakao teaches at least one tooth crest of the plurality of tooth crests includes at least one protuberance element projecting away from a tooth of the plurality of teeth transversely to the slider movement direction (See annotated fig 5 and Nakao fig 6).
[AltContent: textbox (protuberance element)][AltContent: arrow]
    PNG
    media_image5.png
    169
    224
    media_image5.png
    Greyscale

[AltContent: textbox (Annotated figure 5)]



Allowable Subject Matter
Claims 11-12, 18-20, and 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/            Primary Examiner, Art Unit 3762